Mr. Justice Thomas delivered the opinion of the court: This claim is for $554.53 paid to the Peoria State Hospital for the support of William Cox while an insane patient at said hospital. Claimant was appointed conservator of Cox August, 24, 1903, by the county court of Morgan county, Cox having been adjudged insane prior to that time. The money was paid by claimant March 23, 1914. In April, 1917, the law under which this payment is alleged to have been made was declared unconstitutional by the Supreme Court. This claim was filed July 2, 1926, more than nine years after that decision. The claim is not filed on behalf of Cox, nor by claimant in his official capacity as conservator, but on the theory that claimant will lose the money so. paid to the hospital unless he is reimbursed by the State. The above facts all appear from the declaration. To this declaration the Attorney General has filed a demurrer. Section 10 of the act creating the Court of Claims provides that every claim against the State cognizable by the court shall be forever barred unless it is filed with the secretary of the court within five years after it first accrues. It appearing on the face of the declaration that this claim was not filed within the time required by the statute, the demurrer is sustained and the case dismissed.